Citation Nr: 0836106	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-37 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles 
tendonitis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a disability claimed 
as bilateral shin splints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1978 to June 1984.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision by the Cleveland RO.  In September 2006, a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
file.  Notably, at the hearing the veteran's representative 
provided explanation resolving a question regarding 
timeliness of substantive appeal; it is not in dispute that 
the Board has jurisdiction in these matters.  In January 
2007, the case was remanded for additional development.

The matter of entitlement to service connection for a 
disability claimed as bilateral shin splints based on de novo 
review is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if any action is required on his part.


FINDINGS OF FACT

1.  It is not shown that the veteran's bilateral Achilles 
tendonitis was manifest in, or is related to, his service.

2.  An unappealed January 1997 rating decision denied service 
connection for shin splints essentially based on finding that 
there was no evidence of such disability, or suggesting that 
it might be related to the veteran's service.

3.  Evidence received since the January 1997 rating decision 
suggests that the veteran may have a disability involving his 
shins; bears directly and substantially upon the claim of 
service connection for such disability; and is so significant 
that it must be considered in order to fairly decide the 
merits of such claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral Achilles tendonitis is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007). 

2.  Evidence received since January 1997 rating decision RO 
decision is new and material, and the claim of service 
connection for a disability claimed as bilateral shin splints 
may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §  3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Regarding the appeal to reopen the claim of service 
connection for a bilateral shin disorder, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice is harmless.

Regarding Achilles tendonitis, the veteran was advised of 
VA's duties to notify and assist in the development of the 
claims prior to the initial adjudication of his claims.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An 
August 2001 letter explained the evidence necessary to 
substantiate his claims, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
In a March 2007 letter, he was provided notice regarding 
disability ratings and effective dates of awards.  He is not 
prejudiced by the timing defect because these matters are 
moot when service connection is denied. 

The veteran's service treatment records (STRs) are lost, and 
he did not have copies of the records in his possession.  
Efforts to obtain pertinent treatment records from alternate 
sources resulted in a negative response.  Development 
possibilities for alternate source service medical records 
are exhausted.  The veteran's pertinent postservice treatment 
records have been secured.  He has not identified any 
evidence that remains outstanding.  

The Board finds that a VA examination is not necessary.  
While the Board is aware of the heightened duty to assist in 
this case, it is also noteworthy that there is no evidence of 
an etiological factor in service (injury, disease, or event) 
to which the Achilles tendonitis could be related.  In the 
absence of any such evidence, an examination to secure a 
medical opinion regarding a nexus between the claimed 
disorder and the veteran's service is not necessary.  See 38 
C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 
516 (2004).  VA's duty to assist is met.  



II. Achilles tendonitis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran's STRs are lost.  In such a situation, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate source medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  The veteran reported treatment in 
service at the Meridian Naval Air Station.  Two searches at 
this facility found no treatment records.

The extensive postservice treatment records associated with 
the claims file do not show any tendon complaints prior to 
March 2001.  In March 2001, the veteran reported he had been 
experiencing right Achilles tendon pain since an injury he 
sustained jogging about a month prior; he did not hear a pop 
at the time or have any initial pain.  It worsened after he 
continued to jog.  He denied prior right ankle injury.  
Assessments included a possible right Achilles tendon tear, 
and rule out Achilles tendonitis versus ganglion; he was 
placed in a cam-walker.  Right ankle X-rays were normal.  
Later that month he complained of left Achilles tendon pain.  
The diagnosis was left Achilles tendonitis secondary to gait 
compensation.  An April 2001 MRI of the right ankle was 
normal; there was no evidence of tendon disruption or mass on 
transverse images.  

A January 2004 VA treatment record notes the veteran's 
complaints of left Achilles pain and stiffness.  He related 
that he injured his Achilles tendon years earlier, in 
service, but could not recall any details.  The assessment 
was that he had a 1 cm nodule on the Achilles tendon.  A 
record dated the following month notes that he had a four 
year history of recurrent Achilles tendonitis that was 
treated with injections and walking boots.  In March 2004, he 
received physical therapy for Achilles tendon pain.  June 
2005 VA records also note treatment for bilateral Achilles 
tendon pain.  

July to September 2005 records in connection with a worker's 
compensation claim note the veteran reported a left Achilles 
injury sustained carrying buckets of cement up stairs.  A VA 
record notes that the diagnosis was Achilles tendonitis.  In 
August 2005 a physician reviewed the veteran's accounts of a 
work injury (for workers compensation purposes), the 
veteran's work history, and the physical findings and opined, 
in essence, that the veteran's left Achilles tendonitis was 
not inconsistent with an injury sustained at work, as chronic 
changes found on June 2005 examination would not have 
developed during the short period of time he had been 
employed.  

At a September 2006 Travel Board hearing, the veteran 
testified that his Achilles tendons flared up and that it was 
an old recurring injury.  He believed that running put a 
strain on his shins over the years and made his Achilles 
tendons weaker.  He also discussed how his Achilles tendon 
problems affected his employment.  

The veteran claims that his bilateral Achilles tendonitis 
resulted from years of running in service.  As was previously 
noted, his STRs are lost; alternate source searches for STRs 
(at Meridian Naval Air Station in 1983) proved fruitless.  
His testimony regarding how long he has had problems with his 
Achilles tendons was somewhat vague, but suggests that they 
developed over time.  While he has indicated that he first 
sought treatment in the 1990s, his postservice treatment 
records do not show any Achilles tendon complaints prior to 
March 2001, when he reported experiencing right Achilles 
problems for only one month.  These complaints were 
associated with jogging (at the time) and there is nothing in 
the record that shows he had them prior to the March 2001 
incident.  Notably, he denied prior injury.  

It is not shown that Achilles tendonitis was manifested in 
service (nor is it so alleged).  Consequently, service 
connection for such disability on the basis that it became 
manifest in service is not warranted.  

While service connection may be established for a disability 
first diagnosed after service when all the evidence including 
that pertinent to service establishes that the disability was 
incurred in service, in this case there is no evidence 
substantiating that the veteran's bilateral Achilles 
tendonitis was incurred in service.  All there is to support 
the veteran's theory of entitlement to this benefit sought 
are his own accounts of the extensive jogging he did in 
service, and his own belief that the tendonitis is related to 
such activity.  Because he is a layperson, his own belief 
that his bilateral Achilles tendonitis is related to jogging 
in service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Notably, when the 
problem was first clinically noted (in March 2001) initially 
on the right, it was reported that the complaints appeared 
when the veteran was jogging one month prior (about 17 years 
after service).  

Significantly, a lengthy time interval between service and 
the first postservice clinical notation of complaints or 
symptoms associated a disability for which service connection 
is sought is, of itself, a factor for consideration against a 
finding that the current disability is related to service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) 
(in a claim alleging that a disability was aggravated by 
service).  Here, the first clinical notation of right 
Achilles tendon complaints in the record was in 2001, some 17 
years after the veteran's discharge from service.  Left 
Achilles tendonitis appeared later, and is considered 
secondary to an altered gait [due to the problems on the 
right].  

In summary, while the record shows that the veteran has had 
bilateral Achilles tendonitis since 2001, there is no 
competent evidence that supports his theory that the 
disability is due to the activity in service (jogging) that 
is alleged to have caused the problem.  There is no medical 
opinion that relates the tendonitis to the jogging in 
service.  The record shows that the veteran continued to 
engage in jogging postservice virtually until the tendonitis 
became manifest.  

Because there is no competent evidence suggesting that the 
veteran's bilateral Achilles tendonitis might be related to 
his service, the preponderance of the evidence is against 
this claim.  Accordingly, it must be denied.

III. Disability claimed as bilateral shin splints

As was noted, the veteran's STRs are lost.  A January 1997 
rating decision denied service connection for shin splints 
essentially based on findings that there was no evidence that 
the veteran had such disability and (as he had not responded 
to requests for evidence of postservice continuity) no 
evidence such disability might be related to his service.  
The veteran had not submitted any medical evidence to support 
his claim at the time (he alleged treatment at Meridian Naval 
Air Station in 1983), and did not appeal the January 1997 
rating decision.  That decision is final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c).  Generally, 
when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  Id.  

Under 38 U.S.C.A. § 5108, " If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence", was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed before that date (in May 2001), and the old definition 
applies.  Under the pre-August 29, 2001 definition, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Evidence is new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, regardless of whether it 
changes the original outcome.  See Hodge, 155 F. 3d at 1363.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the January 1997 rating decision 
consists of 1999 to 2005 VA treatment records, Social 
Security records, records from July to September 2005 related 
to a worker's compensation claim, responses from Meridian 
Naval Air Station to requests for treatment records of the 
veteran from January 1983 to December 1984, and the 
transcript of a September 2006 Travel Board hearing.

The responses to the requests for records of treatment the 
veteran alleges he received at Meridian Naval Air Station 
from January 1, 1983 to December 31, 1984 indicate that there 
are no such records.

1999 to 2005 VA treatment records include March 2001 records 
that show the veteran had complaints of bilateral shin pain.  
He had been given a cam-walker to relieve his Achilles tendon 
pain, and soon thereafter developed bilateral shin pain after 
a heel lift was added.  These complaints were considered 
beyond the scope of the podiatric practice where he was 
receiving care, and he was referred for orthopedic 
consultation.  Follow-up with orthopedics is not shown.  

July to September 2005 worker's compensation records and 
Social Security records do not specifically relate to shin 
complaints.

At the Travel Board hearing the veteran testified that during 
service he "blew out" his shins during a 3 mile run, 
experiencing sharp shin pain at the time.  He failed a 
physical fitness test, was treated for an unspecified leg 
injury, was given crutches, and was placed on light duty.  He 
initially thought it was an acute injury, but later realized 
that he had sustained a chronic injury that continues to 
bother him.   

The Board finds that the VA treatment records are new 
evidence because they were not of record when this claim was 
originally considered in January 1997.  They bear directly 
and substantially on the veteran's claim because the recorded 
shin complaints suggest underlying shin pathology, and 
previously the record did not show such disability.  Under 
the pre-August 29, 2001 definition of new and material 
evidence, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and is material to the claim.  Accordingly, the additional 
evidence received is both new and material, and the claim 
seeking service connection for a disability claimed as 
bilateral shin splints may, and must, be reopened.


ORDER

Service connection for bilateral Achilles tendonitis is 
denied.

The appeal to reopen a claim of service connection for a 
bilateral shin disorder is granted.


REMAND

As was previously noted, the veteran's STRs are lost.  Hence, 
VA has a heightened duty to assist him in substantiating his 
claim.  He contends that he has a disability, claimed as 
bilateral shin splints, due injury from a 3 mile run in 
service.  It may be readily conceded that the veteran engaged 
in running in service (as such activity is consistent with 
military physical training duties)(notably, he has also 
engaged in running, including a marathon, postservice).  
Postservice medical records associated with the claims file 
note complaints of bilateral shin pain.  Although no 
diagnosis was offered, the podiatrist who documented the 
veteran's complaints of leg pain stated that these complaints 
were outside of the scope of his practice and referred him to 
orthopedics.  There is not indication in the record that the 
veteran had follow-up up with an orthopedist, or that his 
complaints were fully evaluated.  The Court has held that the 
requirement that a disability "may be associated" with 
service is a "low threshold" standard.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In light of the 
"heightened duty to assist" in this case, the Board finds 
that the "low threshold" standard is met.  Significantly, 
the veteran also ran marathons after he separated from 
service.  A medical opinion is needed to clarify the nature 
and likely etiology of the veteran's shin disability, if any.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify any treatment he has received 
specifically for his shins records of 
which are not already in his claims file.  
With his cooperation (providing any 
releases necessary), the RO must secure 
the complete clinical records of all such 
treatment.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to determine the nature and etiology of 
his shin disability, if any.  The 
examiner must review the veteran's claims 
file in conjunction with the examination.  
The examiner's opinion should include 
responses to the following questions, and 
should include an explanation of the 
rationale:

A) Does the veteran have a chronic 
disability that is manifested by 
bilateral shin pain?  If so, what is the 
diagnosis for the disability?

B) If the response to (A) is in the 
affirmative (i.e., the veteran has a 
chronic disability manifested by 
bilateral shin pain), what is the most 
likely etiology for the disability?  
Specifically, is it at least as likely as 
not (a 50 percent or better probability) 
due to activities in service, such as 
running, as alleged? Or is it more likely 
due postservice activities/events 
including running?  
3.  The RO should then re-adjudicate on a 
de novo basis the claim of service 
connection for a disability manifested by 
bilateral shin pain (and claimed as shin 
splints).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


